 

Exhibit 10.3

AMENDMENT NO. 1

TO

MANAGEMENT SERVICES AGREEMENT

This AMENDMENT NO. 1 TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”), dated
as of August 11, 2015 is made and entered into by and among 8point3 General
Partner, LLC, a Delaware limited liability company (the “YieldCo General
Partner”), 8point3 Energy Partners LP, a Delaware limited partnership (the
“Partnership”), 8point3 Operating Company, LLC, a Delaware limited liability
company (the “Operating Company”), 8point3 Holding Company, LLC, a Delaware
limited liability company, (“Holdings” and, together with the YieldCo General
Partner, the Partnership and the Operating Company, the “YieldCo Parties”), and
SunPower Capital Services, LLC, a Delaware limited liability company, (the
“Service Provider” and together with the YieldCo General Partner, the
Partnership and the Operating Company, each a “Party” and, collectively, the
“Parties”).

WITNESSETH

WHEREAS, the Parties entered into that certain Management Services Agreement on
June 24, 2015 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement to reflect the Parties’
agreement as to certain matters set forth below.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Amendment and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties agree as follows:

Section 1.01   Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

Section 1.02   Amendment.  Section 1.1 of the Agreement shall be amended by
deleting the definitions of “Management Fee” and “Partnership Group Management
Fee” in their entirety and by adding the following defined terms, each in its
appropriate alphabetical position:

“Management Fee” means the aggregate of the Holdings Management Fee and the
Partnership Group Management Fee.

“Partnership Group Management Fee” means an annual amount equal to, for any
Fiscal Year, One Million One Hundred Thousand U.S. dollars ($1,100,000), which
amount shall be adjusted for inflation annually beginning on January 1, 2016 at
the Inflation Factor; provided that, between December 1, 2015 and November 30,
2016, the Service Provider shall have a one-time right to increase the
Partnership Group Management Fee by an amount not to exceed fifteen percent
(15%) of the Partnership Group Management Fee in effect for such Fiscal Year.

 

--------------------------------------------------------------------------------

 

Section 1.03   Continuity. Except as expressly modified hereby, the terms and
provisions of the Agreement and all instruments, agreements or other documents
executed and delivered in connection therewith shall continue in full force and
effect.  Whenever the “Agreement” is referenced in the Agreement or any of the
instruments, agreements or other documents executed and delivered in connection
therewith, such references shall be deemed to mean the Agreement as modified
hereby.

Section 1.04   Parties in Interest. This Amendment is binding upon and is for
the benefit of the Parties hereto and their respective successors and permitted
assigns.  This Amendment is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Amendment.

Section 1.05   Severability. Whenever possible each provision and term of this
Amendment will be interpreted in a manner to be effective and valid.  If any
term or provision of this Amendment or the application of any such term or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof, or the application of such term or provision to Persons or
circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby.  If any term or provision of this
Amendment is held to be prohibited or invalid, then such term or provision will
be ineffective only to the extent of such prohibition or invalidity without
invalidating or affecting in any manner whatsoever the remainder of such term or
provision or the other terms and provisions of this Amendment.  Upon
determination that any other term or provision of this Amendment is invalid,
void, illegal, or unenforceable, a court of competent jurisdiction will modify
such term or provision so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible under the Law.

Section 1.06   Facsimile; Counterparts.  Any Party may deliver executed
signature pages to this Amendment by facsimile transmission to the other
Parties, which facsimile copy shall be deemed to be an original executed
signature page.  This Amendment may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute a single instrument.

Section 1.07   GOVERNING LAW.  THIS AMENDMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

2

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

8point3 General Partner, LLC

 

 

By:

/s/ Charles D. Boynton

 

Name: Charles D. Boynton

 

Title: Chief Executive Officer

 

8point3 Energy Partners LP

 

By: 8point3 General Partner, LLC, its general partner

 

 

By:

/s/ Charles D. Boynton

 

Name: Charles D. Boynton

 

Title: Chief Executive Officer

 

 

8point3 Operating Company, LLC

 

 

By: 8point3 Energy Partners LP, its managing member

 

 

By: 8point3 General Partner, LLC, its general partner

 

 

By:

/s/ Charles D. Boynton

 

Name: Charles D. Boynton

 

Title: Chief Executive Officer

[Signature Page to Amendment No. 1 to SunPower Management Services Agreement]

 

--------------------------------------------------------------------------------

 

 

8point3 Holding Company, LLC

 

 

By: First Solar 8point3 Holdings, LLC, its member

 

 

By:

/s/ Mark Widmar

 

Name: Mark Widmar

 

Title: Authorized Signatory

 

 

By: SunPower YC Holdings, LLC, its member

 

 

By:

/s/ Charles D. Boynton

 

Name: Charles D. Boynton

 

Title: Manager

 

SunPower Capital Services, LLC

 

 

By:

/s/ Mandy Yang

 

Name: Mandy Yang

 

Title: Vice President

 

[Signature Page to Amendment No. 1 to SunPower Management Services Agreement]

 